

115 HRES 691 IH: Expressing the sense of the House of Representatives that any infrastructure legislation to promote broadband internet access or communications facilities deployment should treat all broadband and communications facilities in a competitively and technologically neutral manner.
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 691IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that any infrastructure legislation to promote
			 broadband internet access or communications facilities deployment should
			 treat all broadband and communications facilities in a competitively and
			 technologically neutral manner.
	
 Whereas broadband brings extraordinary opportunities for economic growth and investment across multiple platforms and technologies, including wireline, wireless, and cable;
 Whereas broadband and related information technology add nearly $1 trillion annually to the United States economy;
 Whereas broadband and related communications and technology sectors support roughly 10 million American jobs;
 Whereas wireline, wireless, and cable broadband providers collectively invested $76 billion in 2016, and roughly $1.6 trillion since 1996;
 Whereas wireline, wireless, and cable broadband providers are consistently ranked among the top companies investing annually in the United States;
 Whereas broadband traffic over wireline, wireless, and cable technologies continues to grow at an exponential rate; and
 Whereas world-class communications networks will require a complementary mix of wireline, wireless, cable, and any other technology capable of transmitting voice, video, or data communications services using Internet Protocol or any successor protocol-enabled service: Now, therefore, be it
	
 That it is the sense of the House of Representatives that any infrastructure legislation to promote broadband internet access or communications facilities deployment should treat all broadband and communications facilities in a competitively and technologically neutral manner.
		